 

Exhibit 10.6.2

 

PAVmed Inc.

One Grand Central Place

Suite 4600

New York, NY 10165

 

December 27, 2018

 

To the parties listed in Paragraph 3

 

Re: Notice of Prepayment

 

Dear Sirs and Mesdames:

 

Reference is made to the 15% Senior Secured Note due 2019, dated as of June 30,
2017 (the “Note”), by and among PAVmed Inc. (the “Company”), the subsidiaries of
the Company party thereto, and Scopia Holdings LLC (the “Noteholder”).
Capitalized terms used but not defined herein have the meaning ascribed thereto
in the Note.

 

  1 This letter (the “Letter Agreement”) is to confirm that it is the intention
of the Company to satisfy in full all of its Obligations owing to the Noteholder
outstanding under the Note on December 27, 2018 (the “Payoff Date”). Such
Obligations shall be satisfied by (a) the Borrower making a payment of
$5,000,000 (the “Principal Payoff Amount”) to the Noteholder by wire transfer of
immediately available funds, and (b) pursuant to the Noteholder’s instruction to
the Borrower hereby made, the Borrower issuing 600,000 privately placed
unregistered shares of its Common Stock (to be legended as set forth on Annex I
hereto) to the Noteholder and to its syndicatees (as listed in paragraph 3
below, the “Syndicatees”) as consideration for all remaining accrued and unpaid
interest outstanding under the Note as of the Payoff Date (the “Interest Payoff
Amount” and, together with the Principal Payoff Amount, the “Final Payoff
Amount”).         2 In connection with the repayment, the Noteholder hereby
acknowledges and agrees that, effective upon its receipt of each of (a) an
original or facsimile transmission of this Letter Agreement, duly countersigned
by Company; (b) the Principal Payoff Amount in immediately available funds by
5:00 p.m. (New York time) on the Payoff Date; and (c) a copy of the irrevocable
instructions to its transfer agent (the “Irrevocable Instructions”) to issue
certificates for an aggregate 600,000 shares of Common Stock of the Company (the
“Interest Payoff Amount Shares”) registered in the names of the Syndicatees (to
be delivered to their addresses as set forth in the separate letter from the
Noteholder and the Syndicatees previously delivered to the Company), in
satisfaction of the Interest Payoff Amount, then, automatically upon such event:

 

  (i) The Noteholder and each Syndicatee shall automatically be deemed to hereby
have irrevocably waived any right to receive any further amounts with respect to
any portion of the Obligations;         (ii) All of the outstanding debts,
liabilities, and obligations owing by the Company to the Noteholder or any
Syndicatee under the Note, the Note and Securities Purchase Agreement, the Note
and Guaranty Security Agreement, the Patent Security Agreement and the Guaranty
(collectively, the “Note Agreements”), shall be satisfied in full and the
Company and each Guarantor shall be released from all liability therefor;
provided that if all or any portion of the Final Payoff Amount shall be
recovered from, or repaid by, such Noteholder or Syndicatee, in whole or in
part, in any bankruptcy, insolvency or similar proceeding instituted by or
against the Company, then the liability of the Company shall be automatically
reinstated to the extent of the amount so recovered from or repaid by such
Noteholder or Syndicatee;         (iii) The Note Agreements shall automatically
terminate effective as of such date and all obligations of the Company, each
Guarantor and any other obligor under the Note Agreements shall terminate (other
than any such obligations under any provision in any Note Agreement which by its
terms survives the termination of such Note Agreement);         (iv) All liens,
security interests, mortgages, and other encumbrances (collectively, the
“Security Interests”) of any kind, nature, or description, whenever and however
arising in favor of the Noteholder under the Note Agreements on any of the
assets and property, real or personal, tangible or intangible, of the Company
and the Guarantors (collectively, the “Security Interests”) shall thereupon be
released and terminated; and         (v) The Noteholder shall (A) promptly
deliver to Company any Notes, marked “Paid in Full” or “Cancelled”, together
with all certificated Collateral that the Company has delivered to the
Noteholder and all other instruments and other property of Company that are in
the Noteholder’s possession, and (B) execute and deliver to the Company such
releases, reconveyances, and other appropriate documentation reasonably
requested by the Company to effectuate the agreement in paragraph (iii) above
with respect to the Security Interests. Noteholder hereby authorizes Company to
prepare and file any UCC termination statements and to file any other
documentation executed by Noteholder under the preceding clause (B), in each
case as necessary to effectuate the termination of any Security Interests.
Noteholder also hereby confirms that it has not taken any action to foreclose on
or dispose of any of the Collateral, or to create any liens upon any of the
Collateral that are not provided to be released by this Letter Agreement.

 

 

 



 

  3 By their execution at the end hereof, the Noteholder hereby makes to the
Company, and the Syndicatees hereby make to the Noteholder and the Company, the
representations and warranties that are set forth in Annex II hereto. The
Noteholder hereby transfers and assigns its right to the Interest Payoff Amount
Shares to its Syndicatees. The allocation of such assigned Interest Payoff
Amount Shares is as set forth below:

 

Name  Number of shares MATTHEW SIROVICH   272,400  THE BOOMER FUND, L.P. 
 60,000  JEREMY MINDICH   120,000  DAVID BROSER   120,000  RICHARD & CAROL
HOCHMAN   9,000  2003 HOCHMAN FAMILY LLC   6,000  HOCHMAN FAMILY PARTNERSHIP 
 6,000  CAROL HOCHMAN   3,000  NATHANIEL HOCHMAN   1,800  JASON HOCHMAN   1,800 
    600,000 

 

  4 The Syndicatees hereby acknowledge their shares will bear the legend as set
forth on Annex I.         5 The Principal Payoff Amount shall be made by wire
transfer in immediately available funds to the account of the Noteholder
previously provided by it to the Company. Payments received after 5:00 p.m. (New
York time) shall be deemed to be received on the following business day.        
6 The Interest Payoff Amount shall be made by delivery to the Noteholder and
each Syndicatee of a copy of the Irrevocable Instructions.         7 The parties
acknowledge that, in connection herewith, the Company will issue and sell
certain securities (the “Ayrton Securities”) to Alto Opportunity Master Fund,
SPC - Segregated Master Portfolio B, and in connection therewith, the Company is
obligated to file with the SEC an initial registration statement (the
“Registration Statement”) covering the resale of certain of the Ayrton
Securities. The Company shall cause the Registration Statement to cover the
resale of the Interest Payoff Amount Shares to the same extent the Ayrton
Securities are so covered. After the effectiveness of the Registration
Statement, the Company shall notify the Noteholder and Syndicatees if, and as to
such periods, as the Registration Statement may not be used for resales.        
8 Each party covenants and agrees to promptly execute and deliver any additional
documents and instruments and perform any additional acts that any party
determines may be reasonably necessary or desirable to effectuate the
transactions contemplated hereby.         9 By executing this Letter Agreement,
the Company hereby indicates its agreement to all of the foregoing. This letter
agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so delivered shall be deemed
an original, but all of which counterparts shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
letter agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof. This letter agreement shall be governed
by and construed in accordance with the internal laws of the State of New York
without application of principles of conflicts of law.

 

  Very truly yours,       PAVMED INC.         By: /s/ Lishan Aklog   Name:
Lishan Aklog, M.D.   Title: Chief Executive Officer

 

Accepted and Agreed to:       SCOPIA HOLDINGS LLC         By: /s/ Aaron Morse  
Name: Aaron Morse   Title: Authorized Signatory  

 

2

 



 

SYNDICATEES:         By: /s/ Matthew Sirovich   Name:  Matthew Sirovich        
By: /s/ Jeremy Mindich   Name: Jeremy Mindich         By: /s/ David Broser  
Name: David Broser         By: /s/ Richard Hochman     Richard & Carol Hochman  
Name: Richard Hochman         By: /s/ Carol Hochman     Richard & Carol Hochman
  Name: Carol Hochman         By: /s/ Carol Hochman   Name: Carol Hochman      
  By: /s/ Nathaniel Hochman   Name: Nathaniel Hochman         By: /s/ Jason
Hochman   Name: Jason Hochman         THE BOOMER FUND, L.P.         By: /s/
Matthew Sirovich   Name: Matthew Sirovich   Title: General Partner         2003
HOCHMAN FAMILY LLC         By: /s/ Richard H. Hochman   Name: Richard H. Hochman
  Title: Member         HOCHMAN FAMILY PARTNERSHIP         By: /s/ Richard H.
Hochman   Name: Richard H. Hochman   Title: G.P.  

 

3

 

 

ANNEX I

Legend

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

 

 

 

ANNEX II

 

Representations and Warranties of the Noteholder and the Syndicatees

 

(a) Organization; Authority. The Noteholder and each Syndicatee is either an
individual or an entity duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by this Letter Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Letter Agreement
and performance by the Noteholder and each Syndicatee of the transactions
contemplated by this Letter Agreement has been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of the Noteholder and each Syndicatee. This Letter
Agreement has been duly executed by the Noteholder and each Syndicatee, and when
delivered by the Noteholder and each Syndicatee in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Noteholder and each Syndicatee, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b) Own Account. The Noteholder and each Syndicatee understands that the
Interest Payoff Amount Shares are “restricted securities” and have not been
registered under the Securities Act of 1933 (the “Securities Act”) or any
applicable state securities law and is acquiring the Interest Payoff Amount
Shares as principal for its own account and not with a view to or for
distributing or reselling such Interest Payoff Amount Shares or any part thereof
in violation of the Securities Act or any applicable state securities law, has
no present intention of distributing any of such Interest Payoff Amount Shares
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Interest Payoff Amount
Shares in violation of the Securities Act or any applicable state securities
law. The Noteholder and each Syndicatee is acquiring the Interest Payoff Amount
Shares hereunder in the ordinary course of its business.

 

(c) Noteholder and Syndicatee Status. At the time the Noteholder was offered the
Interest Payoff Amount Shares, it was, and as of the date hereof it is, an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act, and at the time the Syndicatee was offered the
Interest Payoff Amount Shares by assignment from the Noteholder, the Syndicatee
was, and at the date hereof is, an “accredited investor” as defined in Rule
501(a) of the Securities Act.

 

(d) Experience of the Noteholder and each Syndicatee. The Noteholder and each
Syndicatee, either alone or together with its respective representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Interest Payoff Amount Shares, and has so evaluated the merits
and risks of such investment. The Noteholder and each Syndicatee is able to bear
the economic risk of an investment in the Interest Payoff Amount Shares and, at
the present time, is able to afford a complete loss of such investment.

 

(e) General Solicitation. The Noteholder and each Syndicatee is not, to the
Noteholder and each Syndicatee’s knowledge, acquiring the Interest Payoff Amount
Shares as a result of any advertisement, article, notice or other communication
regarding the Interest Payoff Amount Shares published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement. The
Noteholder and each Syndicatee acknowledges and agrees that it had a
pre-existing relationship with the Company prior to the date hereof.

 

(f) Access to Information. The Noteholder and each Syndicatee acknowledges that
it has had the opportunity to review this Letter Agreement (including all
annexes thereto) and the SEC Reports (as defined in the Note Agreements) and has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Interest Payoff
Amount Shares and the merits and risks of investing in the Interest Payoff
Amount Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(g) Certain Transactions; Confidentiality. Other than to other parties to this
Letter Agreement or to the Noteholder’s and each Syndicatee’s representatives,
including, without limitation, its officers, directors, partners, legal and
other advisors, employees, agents and affiliates, the Noteholder and each
Syndicatee has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). The Noteholder and each Syndicatee acknowledges that, as a result
of certain confidential information disclosed to it, the Noteholder and each
Syndicatee may be subject to restrictions on its ability to trade in the
Company’s securities prior to public announcement of such information.

 

 

 

 

